                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

DAMIAN BUTLER, et al.,                           )
                                                 )
        Plaintiffs,                              )
                                                 )
vs.                                              )      Case No. 19-2377-JAR
                                                 )
DAIMLER TRUCKS NORTH AMERICA, LLC,               )
                                                 )
        Defendant.                               )


                         SECOND AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 104) to amend the scheduling order.1

For good cause shown, the motion is granted and the scheduling order is amended as

follows:

        a)      All fact discovery shall be commenced or served in time to be completed by

November 12, 2021.

        b)      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by December 17, 2021, and from defendant by

February 18, 2022. Disclosures and reports by any rebuttal experts are due by April 8,

2022.

        c)      The parties shall complete all Fed. R. Civ. P. 35 physical or mental

examinations by November 12, 2021.



1
    ECF Nos. 32 & 76.

O:\SCHEDULINGORDERS\19-2377-JAR 2ASO-104.DOCX
        d)      All expert discovery shall be commenced or served in time to be completed

by April 29, 2022.

        e)      The final pretrial conference is rescheduled from February 17, 2022, to May

17, 2022, at 10:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas

City, Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct

the conference. No later than May 6, 2022, defendant shall submit the parties= proposed

pretrial     order       as      an      attachment    to     an     e-mail      directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

        f)      The deadline for filing dispositive motions is May 27, 2022.

        g)      All motions to exclude testimony of expert witnesses pursuant to Fed. R.

Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by

May 27, 2022.

        h)      After consulting with the judge presiding over the trial, the trial will be reset

for a trial calendar that will begin on March 14, 2023 at 9:00 am.2

        All other provisions of the original and amended scheduling order shall remain in

effect. The schedule adopted in this second amended scheduling order shall not be

modified except by leave of court upon a showing of good cause.



2
  The court cannot accommodate the parties’ request that the trial date remain unchanged,
as the court needs sufficient time before trial to decide ripe dispositive motions and motions
to exclude expert testimony.

O:\SCHEDULINGORDERS\19-2377-JAR 2ASO-104.DOCX
        IT IS SO ORDERED.

        Dated July 2, 2021, at Kansas City, Kansas.


                                                 s/ James P. O=Hara
                                                James P. O=Hara
                                                U.S. Magistrate Judge




O:\SCHEDULINGORDERS\19-2377-JAR 2ASO-104.DOCX
